DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 4, 6, 9-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 22, 2021.
Although the applicant’s statement in the election indicates that claims 1, 2, 5, and 8-12 are readable upon the elected species, claim 9 depends upon withdrawn claim 3, claim 10 depends upon withdrawn claim 4, claim 11 depends upon withdrawn claim 6, and claim 12 depends upon withdrawn claim 7, and are therefore also not readable upon the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As best understood by the examiner, the motive force for the refrigerant flow is from the compressor, not the flow path within the pressure regulating valve. Therefore, it is unclear what it means for the flow path to cause the refrigerant to flow.
Regarding claim 1, it is unclear what is intended to be encompassed by “the pressure-regulating valve is configured to cause the refrigerant to flow into the pressure-regulating valve also when the valve body is in contact with the valve seat”. 
As best understood by the examiner when reading the claims in light of the specification, it appears that this is intended to be a recitation of small hole 38, which is not blocked by closure of the valve (see, for example, paragraph [0033] of the originally filed specification, corresponding to paragraph [0040] of the pre-grant publication), with small hole 38 permitting refrigerant to flow “constantly”. However, permitting the flow of refrigerant is not the same as causing the flow of refrigerant, thus rendering the metes and bounds of protection sought unclear.
Throughout the claims, the recitation of various method-like steps within what are overtly apparatus claims renders the scope of protection sought by the claims unclear.
In particular, the limitations “refrigerant flowing through the refrigerant circuit” in claim 1, “the flow path causing the refrigerant flowing from the condenser to flow to the evaporator” in claim 1, and “an amount of the refrigerant flowing” in claim 2 each appear to be a recitation of a method step (i.e. the action of causing refrigerant to flow) instead of a feature of the apparatus or functional language requiring the recited unit to be capable of performing the recited function. This is emphasized by the contrast with other limitations within claim 1, such as “the pressure-regulating valve is configured to adjust a flow rate” in claim 1. 

Regarding claim 1, it is further unclear what is intended to be encompassed by the limitation “refrigerant flowing through the refrigerant circuit in an order of the compressor, the condenser, the pressure-regulating valve, and the evaporator”. In particular, the recitation of “an order” instead of “the order” permits the order to encompass any arrangement of the components, instead of requiring the circuit to be configured such that refrigerant can flow to and through components in the recited order.

Regarding claim 2, as recited, an otherwise structurally identical air conditioner which has not yet been charged with refrigerant, and therefore does not have 300g of refrigerant, or which has sprung a leak, and therefore does not have 300g of refrigerant, or which has been improperly charged with too much refrigerant, and therefore has over 500g of refrigerant, appears from the language of the claim itself to be intended to not infringe. However, this is contrary to the examiner’s understanding of the intended scope of the claim, as read in light of the specification.
Furthermore, when the system is turned off, no refrigerant is flowing, because the compressor is not causing refrigerant to flow. However, this is not a structural change to the system.
For the purpose of examination, “an amount of the refrigerant flowing through the refrigerant circuit is 300g or more and 500g or less” will be interpreted as “the air conditioner is configured to be charged with a total amount of refrigerant between 300g and 500g.”

Regarding claims 5 and 8, it is unclear what is intended to be encompassed by the limitation “wherein the compressor is configured to variably control a number of rotations”.

Furthermore, the same machine operating at the same speed for a different length of time will rotate a different total number of times.
As best understood by the examiner when read in light of the specification (in particular, paragraph [0048] of the originally filed specification, [0056] of the pre-grant publication, which discusses reduction in power consumption and temperature gain through the compressor), it appears this is intended to recite that the compressor is a variable-speed compressor (also called variable-frequency or variable-capacity). It also appears this may be intended to specify that the compressor is a rotary compressor. However, although these are suggested by the specification, this is not the same as the claim itself being made clear.
For the purpose of examination, “wherein the compressor is configured to variably control a number of rotations” will be interpreted as “wherein the compressor is a variable-speed compressor”.

All examined claims not specifically rejected above are rejected at least as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al.(PCT/JP2015/003553, using US Pre-Grant Patent Application Publication no. 2017/0211850 as translation) in view of Orth et al (US patent No. 4,632,358).
Regarding claim 1, Fukushima et al. discloses an air conditioner comprising:
a refrigerant circuit comprising a compressor (11, see figure 11 and paragraph 179), a condenser (12, see figure 11 and paragraph [0130]), a pressure-regulating valve (19, see figure 11 and paragraph [0181]), and an evaporator (14, see figure 11 and paragraph [0182]); and

the refrigerant is R32 (see paragraph [0216]); and
the pressure-regulating valve comprises
a case (housing);
a diaphragm (diaphragm 42b, see figure 10 and paragraph [0158]) attached to an inner side of the case to partition an interior of the case,
a flow path (see figure 10) provided by partitioning the interior of the case with the diaphragm, the flow path permitting the refrigerant flowing from the condenser to flow to the evaporator; and
a pressure reference chamber (space left of diaphragm, see figure 10) partitioned from the flow path by the diaphragm and filled with inert gas,
a valve portion disposed in the flow path (see figures 10 and 11), and
a partition member (actuating bar 43c) disposed in the flow path,
the pressure regulating valve is configured to adjust a degree of opening of the valve portion to adjust a flow rate of the refrigerant flowing through the flow path, and
the valve portion is configured to
increase the degree of opening when a pressure in the flow path is higher than a pressure in the pressure reference chamber, and
reduce the degree of opening when the pressure in the flow path when the pressure in the flow path is lower than the pressure in the pressure reference chamber (see paragraphs [0159] and [0160], which detail how the valve works),
the valve portion comprises

a valve seat provided in the partition member (left of ball valve 42f, see figure 10).
It is noted that Fukushima et al. does not explicitly disclose that the pressure regulating valve is configured to permit the refrigerant to flow into the pressure-regulating valve also when the valve body is in contact with the valve seat.
However, Orth et al. explicitly discloses an expansion valve which provides a minimum flow even when the valve is fully closed (see abstract), in the form of an additional channel (26 and 28, see figures 1 and 2 and column 2 lines 48-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to include a bleed channel, as is disclosed by Orth et al, in the expansion valve of Fukushima et al, in order to ensure the minimum flow of refrigerant for proper compressor function is maintained at all times.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al.(PCT/JP2015/003553, using US Pre-Grant Patent Application Publication no. 2017/0211850 as translation) in view of Orth et al (US patent No. 4,632,358) as applied to claim 1 above, and further in view of Taira (US Patent Application Publication No. 2004/0011062).
Regarding claim 2, it is noted that Fukushima et al. in view of Orth et al. does not explicitly disclose the amount of refrigerant the system is configured to be charged with to be between 300 and 500 g.
However, Taira explicitly discloses the use of an amount of refrigerant which varies by the cooling capacity required (see paragraph [0012]), with 120-300g needed per kw of refrigerating capacity. This means the amount of R32 refrigerant Taira discloses is, for systems ranging in capacity from 1 KW .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al.(PCT/JP2015/003553, using US Pre-Grant Patent Application Publication no. 2017/0211850 as translation) in view of Orth et al (US patent No. 4,632,358) as applied to claim 1 above, and further in view of Beatenbough et al (US Patent No. 3,702,066).
Regarding claim 5, most elements are disclosed by Fukushima et al. in view of Orth et al., as detailed in the above rejection of claim 1.
It is noted that neither Fukushima et al. nor Orth et al. explicitly addresses whether or not the compressor is a variable-speed compressor.
However, Beatenbough et al. is specifically directed to using an expansion valve to maintain refrigerant flow even when compressor speed varies (see column 1 lines 56-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a variable-speed compressor, as is disclosed by Beatenbough et al, in the system of Fukushima et al. in view of Orth et al, in order to achieve the energy savings available from operating a compressor only as much as is needed to match the load.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fukushima et al.(PCT/JP2015/003553, using US Pre-Grant Patent Application Publication no. 2017/0211850 as translation) in view of Orth et al (US patent No. 4,632,358) and further in view of Taira (US Patent Application Publication No. 2004/0011062) as applied to claim 2 above, and furthermore in view of Beatenbough et al (US Patent No. 3,702,066).

It is noted that none of Fukushima et al, Orth et al, and Taira explicitly addresses whether or not the compressor is a variable-speed compressor.
However, Beatenbough et al. is specifically directed to using an expansion valve to maintain refrigerant flow even when compressor speed varies (see column 1 lines 56-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a variable-speed compressor, as is disclosed by Beatenbough et al, in the system of Fukushima et al. in view of Orth et al, in order to achieve the energy savings available from operating a compressor only as much as is needed to match the load.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirota et al (US Patent No. 6,520,419), Ohta (US Patent Application Publication No. 2015/0135749), Boerger (US Patent No. 4,009,592), and Cholkeri et al (US Patent No. 5,715,704) each discloses an expansion valve intended to be used in a system with a variable-speed compressor. Nakajima et al (US Patent Application Publication No. 2018/0347875) discloses an extremely similar valve with a common inventor, filed less than a year before the instant application.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763